Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 11/5/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
The terminal disclaimer filed 11/5/2021 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-7 and 9-12 renumbered 1-10 are allowed.

Reason for Allowance
The present invention is directed to an operating mode change method of a wireless local area network (WLAN) system.
Each independent claim identifies the uniquely distinct features, particularly:
transmitting, by a station (STA) to an access point (AP), a request frame comprising information on a sector reallocation;

performing, by the STA, the change of an operating mode based on the information included in the response frame.
The closest prior art:
Seok (US 2014/0177501, hereinafter Seok) discloses a communication method based on a power save mode performed by a station (STA) in a wireless local area network (WLAN) system (Fig 1-14).
Choi (US 20150078230 A1, hereinafter Choi) discloses a method for accessing a channel in a WLAN system using TIM and non-TIM modes.
Lee (US 9860837 B2) discloses a method for changing operating mode of wireless LAN system and wireless LAN system.
All the prior art disclose conventional operating mode change method, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473